DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/18 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite a system comprising an interface, a storage area and a processor, which may be implemented virtually or by software. Therefore, applicant is advised to amend the claims to positively recite hardware component(s) to overcome the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Huang et al. U.S. Pub. No. 20190197130 (hereinafter Huang).

As per claim 1, Huang discloses a hardware implemented system, comprising: 
an interface to receive and store a video file (Huang: [0002]: digital contents include video, audio, etc; [0016]: content sources receive files and keep blockchain record associated with content); 
a storage area to store a blockchain that references the video file, the blockchain including a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of cryptographically linked blocks including a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file (Huang: [0022]-[0025]: content source maintains blockchains, which include cryptographic hash of content, in ordered sequence containing metadata such as timestamps, changes, identifier of events that correspond to version, tracking value, etc; [0034]: content received and corresponding changes); and 

As per claim 2, Huang discloses the system of claim 1. Huang further discloses wherein the one or more attributes in relation to the version of the video file referenced by each of the plurality of blocks include one or more of a hash value for the original version of the video file, identification information of a camera device that captured video of the video file, a timestamp for the version of the video file, a storage location of the version of the video file, or blockchain network member identification information (Huang: [0025]: timestamps, changes, version etc. are generated to link the blocks; [0025]; [0039]). 
As per claim 3, Huang discloses the system of claim 1. Huang further discloses wherein the processed version of the video file is based on shared or changed ownership of the video file, access or view of the video file referenced by the entry block or a subsequent one of the plurality of blocks, redaction, alteration, or other action related to all or portions of the video file referenced by the entry block or a subsequent one of the plurality of blocks, a copy the video file referenced by the entry block or a subsequent one of the plurality of blocks, a tag of metadata to the video file in the entry block or a subsequent one of the plurality of blocks, or movement of a storage location of the video file referenced 
As per claim 4, Huang discloses the system of claim 1. Huang further discloses wherein the version of the video file referenced by each of the plurality of blocks includes a sequential arrangement of video frames, metadata relating to corresponding ones of the video frames, and information that references a previous one of the video frames (Huang: [0015]: each component may be a frame; [0025]: blockchain sequence including the changes). 

As per claim 7, Huang discloses the system of claim 1. Huang further discloses wherein the metadata is based on output of a sensor or device which gathers location information or other data for the video file (Huang: [0020]; [0034]).

Regarding claim 8-12 and 15-20, claims 8-12 and 15-20 encompass similar scope as claims 1-4 and 7. Therefore claims 8-12 and 15-20 are rejected based on the reasons set forth above in rejecting claims 1-4 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gaidar et al. U.S. Pub. No. 20180068091 (hereinafter Gaidar).

As per claim 5, Huang discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules that define rights of participants to the blockchain or levels of actions permitted by participants for the blockchain. However, Gaidar discloses smart contracts that define rights of participants to the blockchain (Gaidar: [0035]-[0045]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.
As per claim 6, Huang discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.
As per claim 13 and 14, claims 13 and 14 encompass similar scope as claims 5 and 6. Therefore, claims 13 and 14 are rejected based on the reasons set forth above in rejecting claims 5 and 6.
Response to Arguments
Applicant's arguments filed on 2/9/21 have been fully considered but they are not persuasive.
Regarding U.S.C. 102 rejection, applicant mainly argues that the prior art of record does not explicitly disclose tracking value that is based on “one or more attributes in relation to the version of the video file referenced by the block.” However, the examiner disagreed. Based on broadest reasonable interpretation, an attribute in relation to the version of the video file may be metadata such as timestamps, changes, identifier of events that correspond to version (Huang: [0022]-[0025]). Therefore, applicant’s argument is not persuasive in light of above explanation.
Regarding U.S.C. 101 rejection, although the claim preamble recites hardware-implemented system, components recited in the claims still do not positively recite hardware aspect. Therefore, applicant is advised to clearly recite hardware component in the system to overcome the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandervort U.S. Pat. No. 10164952 discloses method for server based secure auditing for revisioning of electronic document files.
Angelo et al. U.S. Pub. No. 20200099513 discloses blockchain-based tracking of program changes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431